Title: From George Washington to Robert McKenzie, 11 June 1757
From: Washington, George
To: McKenzie, Robert



[Fort Loudoun, 11 June 1757]
To Capt. McKenzieSir,

The exorbitant expence, and bad precedent of giving to every Indian who is pleased to demand it, a Horse to ride, compel me to tell you, that a stop must be put to the practise, or the officer who directs it will be made liable for the cost. The Country will not allow it; Nor are you to give them liquor, but upon extraordinary occasions.
I have the pleasure to inform you, that you are one of the Captains continued in the Service; and that I have passed all your accompts which you put into my hands, except that of contingencies, which lies over for vouchers: as soon as you procure these, the Committee consent to the payment. After this it will, I presume be needless to say, that you ought not to pay a farthing without taking a receipt for it. I am Yrs &c.

G:W.
June the 11th 1757.   

